Howe, J.
This cause was before this court in July, 1870. 22 An. 501. It was then finally decided as to all items of the tablean save One — item No. 8 — and was remanded for the sole purpose of deciding the amount of credits due on that item.
Instead of confining- the contest to the point thus indicated the judge a quo permitted certain heirs, who in the contest before us had been represented by the attorney of absent heirs to come in and dispute item No. 7, which liad been finally homologated by this court. 22 An. p. 503, 504.
In this we think the judge a quo erred. The heirs were represented before us, the only defense made against item No. 7 was decided adversely to their views, and the judgement upon it was final.
The judge a quo then permitted the item No. 8, a due bill, to be com*612pensated by an alleged claim of tho succession, or its heirs, against Stinson, the holder of the bill, which claim is founded upon the fact that Stinson was surety on the official bond of a former administrator of this succession, and the allegation that the said administrator was indebted to the succession. We apprehend that -this ruling was erroneous. A written due bill, or promise to pay a certain sum, ought not to be compensated by a conditional obligation like that of Stinson as surety.
Considering that the item No. 7 was finally adjudged last year to be a valid and subsisting debt of the succession in favor of its holder, Stinson, we have only to consider, as already stated, the credits due on the item No. 8. In addition to fhe credit thereon indorsed February I, 1850, of $5,942 99, which is a settlement up to that date, and behind which we will not inquire, we find that the succession is entit.ed to a further credit of $1,490 12, as of Juno 1, 1859.
It is therefore ordered that the judgment appealed from be reversed. It is farther ordered that the item No. 8 on said tableau of debts, to wit: a due bill of $13,743 10, dated March 8,1858, reduced by a credit of $5,942 99, as of February 1,1859, and the further credit of $1,490 12, as of June 1, 1859, be homologated and decreed a valid and subsisting debt of this succession, jointly with B. F. Looney, in favor of R. T. Stinson, and the said succession liable for the one-half of the balance due thereon with interest at five per cent, per annum, to be paid in due course of administration, and that the appellees pay costs ot appeal.